Case 1:20-cv-01962-TWP-MJD Document 80 Filed 04/12/21 Page 1 of 2 PageID #: 699




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 BRANDON G. MIDKIFF,                   )
                                       )
                    Plaintiff,         )
                                       )
                 v.                    )                    No. 1:20-cv-01962-TWP-MJD
                                       )
 EQUIFAX INFORMATION SERVICES, LLC, et )
 al.,                                  )
                                       )
                    Defendants.        )




                          MINUTE ENTRY FOR APRIL 12, 2021
                       TELEPHONIC SETTLEMENT CONFERENCE
                     HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared in person and by counsel for a settlement conference. Settlement

 was not achieved.

        This matter is scheduled for a telephonic status conference on Wednesday, August 18,

 2021 at 11:00 a.m. (Eastern) to discuss case status. Counsel shall attend the status conference

 by calling the designated telephone number, to be provided by the Court via email generated by

 the Court's ECF system.



        Dated: 12 APR 2021
Case 1:20-cv-01962-TWP-MJD Document 80 Filed 04/12/21 Page 2 of 2 PageID #: 700




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
